DETAILED ACTION

The Information Disclosure Statement(s) filed 09/08/2021 has/have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/14/2021 has been entered. Claims 1-14 remain pending in the application. Examiner appreciates applicant for discussing the invention in an attorney interview. Upon conclusion of the interview, Examiner found that the amended claims do overcome the prior rejections based on Papke. However, upon broader examination and an updated search, Examiner believes that prior art, to include prior art of record, can still read on to the submitted amendments and the subsequent dependent claims.  As such, Examiner will continue to make themselves available for assistance with future actions in this case. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hitchcock (US 20180105251 A1).
Regarding claim 1, Hitchcock teaches a cabin module for an aircraft (¶ [0003, 0048-0051] indicates that elements 232 and 270  found in Figures 5A, 5B, 7A, 7B represent an upper surface within an aircraft interior like a ceiling or a stowage bin depicted in Figure 2) comprising: a section which has an upward-facing surface in an installed state of the cabin module (lower barriers depicted in Figures 5A, 5B, 7A, 7B are upward facing), the upward-facing surface of the section comprising an integrated drainage channel having a lengthwise opening configured to collect condensation formed above the integrated drainage channel (a plurality of different embodiments of integrated moisture collection channels are depicted in Figures 5A, 5B, 7A, 7B).
Regarding claim 2, Hitchcock teaches the invention discussed in claim 1, wherein the drainage channel is formed as at least one of a depression in the surface (Figures 5A and 7A display moisture collection channels with depressions formed in their lower upward facing surfaces, in addition to channels formed by a beveled depression in felt depicted in Figures 7A and 7B) or a raised area in the surface (Figures 5B and 7B depict moisture collection channels formed by a raised surface that intersects with the upward facing lower barrier and forms an L-shape).
Regarding claim 3, Hitchcock teaches the invention discussed in claim 2, wherein the at least one of the depression or the raised area has a triangular, rectangular or curved cross section (the channels 
Regarding claim 9, Hitchcock teaches the invention discussed in claim 1, wherein the cabin module is at least one of a luggage bin, a ceiling panel or a side wall panel (¶ [0003, 0048-0051] indicates that elements 232 and 270 found in Figures 5A, 5B, 7A, 7B represent an upper surface within an aircraft interior like a ceiling or a stowage bin).
Regarding claim 13, Hitchcock teaches the invention discussed in claim 1, and specifically teaches an aircraft having such a module (as noted in the response to claim 1 and depicted in Figures 1 and 2). 
Regarding claim 14, Hitchcock teaches the invention discussed in claim 13, wherein the section of the cabin module extends substantially parallel to an outer skin of the aircraft (as noted in the response to claim 1, the module is mounted on an upper surface of an aircraft interior like a ceiling or stowage bin, which are depicted as being substantially parallel to an outer skin in Figure 2).

Claim(s) 1-3, 5-7, 9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pompei et al. (US Patent No. 5083727).
Regarding claim 1, Pompei teaches a cabin module for an aircraft (abstract) comprising: a section which has an upward-facing surface in an installed state of the cabin module (Figure 8 depicts a sink and lavatory bowl which both have upward-facing surfaces in their installed state), the upward-facing surface of the section comprising an integrated drainage channel having a lengthwise opening configured to collect condensation formed above the integrated drainage channel (Figure 8 depicts both a sink and toilet that comprise integrated drainage channels having a lengthwise opening configured to collect condensation formed above the drainage channel).

Regarding claim 3, Pompei teaches the invention discussed in claim 2, wherein the at least one of the depression or the raised area has a triangular, rectangular or curved cross section (the sink in Figure 8 is rectangular in nature, and the lavatory bowl is curved in nature).  
Regarding claim 5, Pompei teaches the invention discussed in claim 1, wherein the drainage channel is arranged in the section such that the drainage channel has a slope in an installed state of the cabin module and ends at an outlet point (Figure 8 depicts both the sink and lavatory bowl having sloped channels in an installed state of the cabin module. Further, the channel funnels into an outlet point that leads into a waste collection pipe). 
Regarding claim 6, Pompei teaches the invention claimed and discussed in claim 1, wherein the upward-facing surface of the section comprises two drainage channels (as depicted in Figure 9a and 9b, the lavatory bowl comprises 2 drainage channels, one from the sink and one from the bowl), wherein each of the drainage channels extends from a common highest point to respective outlet points, wherein each of the outlet points is situated on one side of the cabin module (as depicted in Figures 9a, 9b, and 8, and explained in Col. 10 lines 21-46, the drainage channels extend from a common highest point to respective outlet points wherein each of the outlet points is situation on one side of the cabin module).
Regarding claim 7, Pompei teaches the invention claimed and discussed in claim 1, wherein the drainage channel opens into an outflow funnel or into an outflow hose (as noted in the response to claim 5 and better depicted in Figures 8, 9a, and 9b, the drainage channel opens into an outflow funnel which then pipes out the waste water in subsequent telescoping pipes).
Regarding claim 9, Pompei teaches the invention claimed and discussed in claim 1, wherein the cabin module is at least one of a luggage bin, a ceiling panel or a side wall panel (Figures 13 and 15a teach an alternative embodiment containing the invention claimed and discussed in claim 1 wherein the module comprises a ceiling panel, sidewall panel, and a luggage bin).

Regarding claim 14, Pompei teaches the invention claimed and discussed in claim 13, wherein the section of the cabin module extends substantially parallel to an outer skin of the aircraft (as is depicted in Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock (US 20180105251 A1).
Regarding claim 4, Hitchcock teaches the invention discussed in claim 1. Hitchcock fails to specifically teach the section formed from a plastically deformable plastic. However, ¶ [0055] notes that the lower barrier (noted in the response to claim 1 as the section) is waterproof and/or water resistant. Given these properties, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to manufacture Hitchcock’s lower barrier from a plastically deformable plastic, as plastically deformable plastics are often waterproof and/or water resistant. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock (US 20180105251 A1) in view of Paul (US 20100044512 A1).
Regarding claim 7, Hitchcock teaches the invention discussed in claim 1, except wherein the drainage channel opens into an outflow funnel or into an outflow hose. However, Paul teaches a 
Regarding claim 8, Hitchcock as modified by Paul teaches the invention discussed in claim 7 in addition to the outflow hose opens into an outflow funnel (¶ [0029] of Paul indicates that the fluid may be transported to a desired location, for example an aircraft toilet, which is a type of fluid outflow funnel). 

 
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s note: Examiner believes embodiment depicted in Figure 3 of applicant’s disclosure could be considered novel if the claims are written in conjunction with the allowable subject matter provided above and in consideration of the prior art of record. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644